Kassia Siegel (AK Bar No. 0106044)
Julie Teel Simmonds, Pro Hac Vice
Kristen Monsell, Pro Hac Vice
CENTER FOR BIOLOGICAL DIVERSITY
1212 Broadway, Suite 800
Oakland, CA 94612
T: (510) 844-7100
F: (510) 844-7150
E: ksiegel@biologicaldiversity.org
kmonsell@biologicaldiversity.org
jteelsimmonds@biologicaldiversity.org

Attorneys for Plaintiffs Cook Inletkeeper and
Center for Biological Diversity


                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF ALASKA


 COOK INLETKEEPER and CENTER FOR
 BIOLOGICAL DIVERSITY,
                                                         Case No. 3:19-cv-00238-SLG
                 Plaintiffs,

     v.

 WILBUR ROSS, et al.,

                 Defendants.


                  PLAINTIFFS’ STATEMENT OF NON-OPPOSITION

                TO MOTION TO INTERVENE BY STATE OF ALASKA

          Plaintiffs Cook Inletkeeper and Center for Biological Diversity submit this Non-

Opposition to the Motion to Intervene submitted on November 13, 2019 by the State of

Alaska in the above-captioned case. (Dkt. No. 31). While the State of Alaska mentions

Cook Inletkeeper, et al. v. Ross, et al.
Plaintiffs’ Statement of Non-Opposition to Motion to Intervene
Case No. 3:19-cv-00238-SLG
                                                   1
            Case 3:19-cv-00238-SLG Document 36 Filed 11/27/19 Page 1 of 3
“several other motions to intervene” (Dkt. 31 at 8) and discusses the inadequacy of

representation by existing Defendants including “the Associations and Hilcorp Alaska”

(Dkt. 31 at 15, 16), Plaintiffs are only aware of one previous motion to intervene in this

case, that submitted by Hilcorp Alaska and granted by this Court. Should additional

motions to intervene be filed following the instant one by the State of Alaska, Plaintiffs

will request that the Court apply reasonable conditions on those proposed intervenors’

participation to ensure the efficient resolution of this case.

       Respectfully submitted this 27th day of November 2019,

                                               By: s/ Julie Teel Simmonds
                                               Julie Teel Simmonds, Pro Hac Vice

                                               Attorney for Plaintiffs Cook Inletkeeper
                                               and Center for Biological Diversity




Cook Inletkeeper, et al. v. Ross, et al.
Plaintiffs’ Statement of Non-Opposition to Motion to Intervene
Case No. 3:19-cv-00238-SLG
                                                   2
          Case 3:19-cv-00238-SLG Document 36 Filed 11/27/19 Page 2 of 3
                                CERTIFICATE OF SERVICE

       I hereby certify that on November 27, 2019, I electronically filed the foregoing

PLAINTIFFS’ STATEMENT OF NON-OPPOSITION TO MOTION TO INTERVENE

with the Clerk of the Court using the CM/ECF system, which will automatically serve the

documents upon counsel of record.


                                               By: s/ Julie Teel Simmonds
                                               Julie Teel Simmonds, Pro Hac Vice

                                               Attorney for Plaintiffs Cook Inletkeeper
                                               and Center for Biological Diversity




Cook Inletkeeper, et al. v. Ross, et al.
Plaintiffs’ Statement of Non-Opposition to Motion to Intervene
Case No. 3:19-cv-00238-SLG
                                                   3
          Case 3:19-cv-00238-SLG Document 36 Filed 11/27/19 Page 3 of 3
